Citation Nr: 0739371	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-17 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for the service-connected 
lumbar spinal stenosis with spondylolisthesis and 
degenerative changes with hypothesia and hypoalgesia at L3, 
L4 and L5, and history of sciatica, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel
INTRODUCTION

The veteran had active service from October 1959 to August 
1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied an increased rating for the service-
connected lumbar spinal stenosis with spondylolisthesis and 
degenerative changes with hypothesia and hypoalgesia at L3, 
L4 and L5, and history of sciatica, (hereinafter referred to 
as "low back disability") rated as 20 percent disabling.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in February 2007 and testified 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO in July 2007.  Transcripts of his testimony 
are associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service-connected low back disability was 
examined in March 2007 to determine the current nature and 
severity for rating purposes.  At the veteran's personal 
hearing before the undersigned in July 2007, the veteran 
testified that his service-connected back disability had 
worsened since the last VA examination.  Additionally, the 
veteran testified that the March 2007 examination was 
inadequate for rating purposes because it was neither 
thorough nor complete.  Specifically, the veteran testified 
that the examination took less than 10 minutes, and was quite 
cursory.  Additionally, the veteran testified that he did not 
believe that the examiner had reviewed the veteran's claims 
file in conjunction with the examination.  

In light of the veteran's testimony, and in order to afford 
the veteran adequate assistance, the veteran should be re-
examined to determine the current nature and severity of the 
service-connected low back disability.  A thorough and 
contemporaneous medical examination, that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluation will be a fully 
informed one, should be accomplished.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  Where the evidence of record does not 
reflect the current state of the appellant's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Any additional outstanding treatment 
records should be obtained and associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
low back disability, not already 
associated with the claims file.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
low back disability in terms of the 
Rating Schedule.  All indicated tests, 
including X-ray and range of motion 
studies, must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide an opinion as to the 
extent of additional functional 
limitation due to pain.  The examiner 
should describe the extent the lumbar 
spine disability exhibits weakened 
movement, excess fatigability, 
incoordination, and/or ankylosis.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare-ups and indicate the number of 
incapacitating episodes within the last 
twelve months, if any.  A complete 
rationale for any opinion expressed must 
be provided.

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


